DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/05/2020 has been considered.
Drawings
The drawings submitted on 12/16/2019 are acceptable.
Claim Status
	Claims 2-3, 8, 10-11, 16 and 23-24 are cancelled and claims 1, 4-7, 9, 12-15, 17-22 and 25-27 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 12-14, 17-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,674,301 B2 to Brown et al.
Regarding claim 1, Brown et al. discloses a similar method (abstract) involving a step of creating a 1-inch-wet-by-1-inch-dry pattern along the length of a yarn by intermittent wetting with tap water followed by non-contact heating (examples). Claim 1 is therefore anticipated. The preferred yarn is POY yarn which may be polyester, polypropylene, or nylon (col. 3, lines 55-60), which reads on claims 5 and 12-14. Claim 22 is disclosed in the examples. The features of claim 7 are taught in the examples and at lines 41-45 of column 3. Those of claim 9 can be found at lines 1-6 of column 4. (Heating may be done in the presence of hot water vapor.) The features of claim 17 can be found in the examples and in column 5. Regarding claim 18, Brown et al. discloses in the examples a wetting time of 1 minute for 800 yards. Since the length of the yarn undergoing treatment is 282.60 inches, the treatment time for the yarn is 0.59 seconds, rendering the claim anticipated.

Claims 1, 5, 7, 9, 12-15, 19-20 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-925,129 to Allied Chemical Corporation.
The document discloses a method of imparting a dying pattern to a yarn comprising a step of treating a partially covered yarn with a steam at a temperature of 212-260oF, which serves as both a wetting medium and a heating medium (p. 2, lines 53-65). In some examples (see examples II and III), the steam treatment is followed by drying at 130 or 150oC. The treatment time depends on the type of yarn (p. 1, lines 71-84; p. 2, lines 57-64). Claim 1 is therefore anticipated. The examples often use filament (textured) nylon yarn, including nylon 66, treated with steam in an autoclave with a temperature of about 250oF (121oC). Consequently, claims 5, 7, 9, 12-15 and 19-20 are anticipated. The features of claims 25-27 are also disclosed in the examples. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 15, 21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,674,301 B2 to Brown et al.
Regarding claims 4 and 6, the process of claim 1 is disclosed by Brown et al. as explained above. While the preferred yarn undergoing the differential wetting treatment is POY, the method is not limited thereto and the reference recommends further variations and modifications of the preferred embodiment (see lines 22-28 of column 8 and the paragraph following example 3). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to extend the method to other variety of yarns, including bulked, staple, textured and twisted yarns, without expecting any difficulties or negative consequences. Similarly, claim 15 is obvious as the term “nylon” signifies and includes polycondensation polyamides, and claims 25-26 are obvious because the prior art process is not limited to POY having alternating loose zones and tight zones, i.e., it would have been obvious to a PHOSITA to apply the process to yarns having uniform composition and cross-sectional size, such as the untreated yarns used in the examples (see lines 22-28 of column 8). The features of claim 27 can be found in column 1 (lines 35-40). Brown et al. fails to teach the drying time of claim 21. However, it would have been obvious to a PHOSITA to optimize the drying time according to the type of yarn and the drying temperature. 

Claims 4, 6, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over GB-925,129 to Allied Chemical Corporation.
Regarding claims 4 and 6, the process of claim 1 is disclosed by the reference as explained above. The prior art process is not limited to any type of yarns, as long as they are synthetic polyamide-based (p. 2, lines 70-77). Therefore, it would have been obvious to a PHOSITA at the time the instant invention was filed to apply the method to any variety of synthetic polyamide yarns, including bulked, staple, textured and twisted yarns, without expecting any difficulties or negative consequences. Similarly, regarding claims 18 and 21, it would have been obvious to a PHOSITA to optimize the steam treatment time and the drying time to obtain the desirable effects for a selected type of yarn as suggested by the reference (p. 1, lines 71-84; p. 2, lines 57-64, p. 3, lines 19-22).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762